Action in equity, brought to obtain, because of alleged fraud practiced by the defendant upon the plaintiff, the rescission in equity of a transaction between the parties on April 14, 1927, incident to which the defendant county conveyed to the plaintiff by quitclaim deed certain real property theretofore purchased by the defendant at various tax sales. Judgment in favor of defendant dismissing the complaint on the merits unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.